DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022, 09/17/2021, 04/41/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marcel et al. (Pub.No.: WO 2017190999 A1) discloses an electronic controller apparatus (FIG. 1-4), adapted to connect in series with an AC supply (FIG. 1-4,, Mains 10)  and an external load (FIG. 1-4, 18), the apparatus comprising: a controller circuit (FIG. 1, 26)  for controlling the external load ; a power supply circuit (FIG. 1, DC-DC converter, 24) to power the controller circuit (FIG. 1), comprising an AC input  for receiving energy (FIG. 1-4, 14, 16), wherein said AC input  is adapted to connect in series with the AC supply and the external load (FIG. 1-4); and a switch (FIG. 4, T1) connected across the input  and in parallel with the power supply circuit (FIG. 4), adapted alternately to be conductive to bypass the power supply circuit from the AC input or to allow the power supply circuit to obtain power from the AC input (FIG. 4 and page 8, lines 10-14, “A transistor may be operated with a bias created by a diode or a MOSFET with a gate/source threshold. A diode used to bias a transistor may operate in a very low current mode due to the transistor amplification and therefor the voltage is constant. The transistor may then runs linearly up to a point given by such a bias diode. In this way, power losses over a wide range of load powers (0W to 600W) may be kept as low as possible.The circuit comprises a transistor Tl with its control terminal (base in the case of a BJT) connected to the power input terminal 14 through a series diode chain D7”).

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “wherein for a first type of AC supply of a sufficient operating current, the switch is adapted to continue a current of said first type of AC supply by alternately: being fully conductive; and operating in a linear state to allow the power supply circuit to obtain power from the AC input, thereby to allow the sufficient current to flow continuously from said first type of AC supply and through the external load”, in combination with the other limitations of the claim.

wherein for a first type of AC supply of a sufficient operating current, the switch is adapted to continue a current of said first type of AC supply by alternately: being fully conductive; and operating in a linear state to allow the power supply circuit to obtain power from the AC input, thereby to allow the sufficient current to flow continuously from 

Dependent claims 2-13 are allowed by virtue of its dependency.

Regarding claim 14, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marcel et al. (Pub.No.: WO 2017190999 A1) discloses method of powering controller circuit (FIG. 1-4) is for controlling an external load (FIG. 1-4, 18), wherein the controller circuit is adapted to connect in series with an AC supply (FIG. 1-4, Mains 10) and the external load (FIG. 1-4), the method comprising: receiving energy at an AC input (FIG. 1-4, 14, 16) of a power supply circuit (FIG. 1, DC-DC converter, 24), wherein said AC input is adapted to connect in series with the AC supply and the external load; and in a cycle, alternately setting a switch (FIG. 4, T1) connected across the AC input (FIG. 4) to be conductive to bypass the power supply circuit from the AC input and setting the switch to allow the power supply circuit to obtain power from the AC input (FIG. 4 and page 8, lines 10-14, “A transistor may be operated with a bias created by a diode or a MOSFET with a gate/source threshold. A diode used to bias a transistor may operate in a very low current mode due to the transistor amplification and therefor the voltage is constant. The transistor may then runs linearly up to a point given by such a bias diode. In this way, power losses over a wide range of load powers (0W to 600W) may be kept as low as possible. The circuit comprises a transistor Tl with its control terminal (base in the case of a BJT) connected to the power input terminal 14 through a series diode chain D7”)

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “wherein when allowing the power supply circuit to obtain power from the input, a first type of AC supply of a sufficient operating current, the method comprises operating the switch to continue a current of said first type of AC supply by alternately: being conductive; and operating in a linear state to allow the power supply circuit to obtain power from the AC input, thereby to allow the sufficient current to flow continuously from said first type of AC supply and through the external load”, in combination with the other limitations of the claim.

Dependent claim 15 is allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831